





EXHIBIT 10.1




CONFIDENTIAL SETTLEMENT AGREEMENT AND MUTUAL RELEASE




This Confidential Settlement Agreement and Mutual Release (“Agreement”) is
entered into by and between ADAR BAYS LLC (“ADAR”), to the benefit of Samuel
Eisenberg and Sarah Eisenberg, each in their personal capacity, PUGET
TECHNOLOGIES, INC. (“PUGET”), HERMANN C. BURCKHARDT (“Burckhardt”), and THOMAS
A. JASPERS (“Jaspers,” together with Burckhardt and Puget, the “Puget Parties”
and together with ADAR, the “Parties”).




Background




WHEREAS, on or about January 30, 2015, PUGET executed a Convertible Redeemable
Promissory Notes to ADAR (the “Note”) in the amount of $75,000 and a Securities
Purchase Agreement (the “SPA”) together with agreements related thereto; and

WHEREAS, the Note provided that, at any time after execution, ADAR has the right
to convert all or part of the Note into shares of PUGET common stock (the
“Common Stock”); and

WHEREAS, PUGET concurrently with the Note, issued a letter to its transfer
agent, Direct Transfer, LLC (“Direct Transfer”) irrevocably authorizing and
instructing Direct Transfer to reserve a sufficient number of shares to comply
with the Note’s terms and to allow such conversions by ADAR; and

WHEREAS, on or about October 15, 2015, Burckhardt emailed ADAR a copy of a
“Civil Theft Letter,” accompanied by an opinion letter from PUGET’s counsel
dated October 16, 2015; and on October 20, 2015, PUGET announced in its public
8-K filing that ADAR was the subject of an “investigation” and attached the text
of the Civil Theft Letter to such filing; and

WHEREAS, ADAR duly submitted several Notices of Conversion to convert portions
of the balance of the Note into shares of PUGET Common Stock, leaving a
principal and interest balance of $65,000.00 on the Note and PUGET has not
honored certain Notices of Conversion; and

WHEREAS, on or about November 10, 2015], ADAR filed an action entitled ADAR BAYS
LLC v Puget Technologies Inc. and Hermann Burckhardt in the United States
District Court for the Southern District of New York (the “Court”), Case No.
15-cv-08860 (the “Civil Action”) for securities fraud, specific performance,
defamation, and related causes of action as set forth in the Complaint filed in
the Civil Action; and

WHEREAS, on or about December 4, 2015, ADAR filed an Amended Complaint against
the same Defendants filed in the public docket as Docket Entry No. 34; and

WHEREAS, on or about December 10, 2015, on motion from ADAR, the Court issued a
preliminary injunction order (the “PI Order”), inter alia, directing PUGET to
comply with all conversion requests made by ADAR during the pendency of the
action, and to file a proxy statement with the SEC, as set forth more fully in
the transcript of proceeding and Court Order, filed in the public docket as
Docket Entry No. 37; and

WHEREAS, to date PUGET has been unable to comply with the Preliminary Injunction
Order; and

WHEREAS, ADAR  subsequently filed  Amended Complaints, asserting additional
causes of action for fraudulent conveyance and other causes of action under the
Debtor and Creditor Law (“DCL”), as set forth in such Amended Complaint filed in
the public docket as Entry No.72; and

WHEREAS, on or about September 30,  2016, Defendants filed an Answer with a
counterclaim against ADAR and purported third party complaint against several
individuals [Docket Entry 78] but to date have not requested the issuance of
summonses or otherwise served the purported Third Party Complaint; and

WHEREAS, ADAR moved to dismiss the Counterclaim and purported Third-Party
Complaint by motion dated on or about October 14, 2016 (Docket Entry No. 79);
and

WHEREAS, on or about November 10, 2016, Defendants filed a motion for leave to
amend their Answer, Counterclaim and Third-Party Complaint, filed in the public
docket as Docket Entry No. 86; and

WHEREAS, on or about February16,  2017, a Settlement Conference was held before
the Court, and the parties agreed to settle any and all outstanding disputes
between them pursuant to a settlement agreement as set forth herein (the
“Agreement”); and

WHEREAS, the Parties have requested that the Court stay the current action
pending the Parties’ compliance with this Agreement;














N O W, T H E R E F O R E,




In consideration of the foregoing recitals and the mutual promises contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereby agree as
follows:




Section 1.

Dismissal of the Civil Action With Prejudice and Execution of Confession of

  Judgment




Upon PUGET’s and the Puget Parties’ execution of this Agreement and upon PUGET’s
and the Puget Parties’ compliance with all of their obligations set forth in
this Agreement, the Civil Action shall be dismissed with prejudice and without
any special imposition of costs, fees and/or further attorneys’ fees. PUGET
shall upon execution of this Agreement voluntarily dismiss its Counterclaim with
prejudice and without any special imposition of costs, fees and/or attorneys’
fees and its Third-Party Complaint prejudice as against ADAR as third-party
defendants therein, and PUGET shall also execute a confession of judgment in
favor of ADAR in the amount of One Hundred Seventy Seven Thousand Dollars
($177,000.00), representing the amount of 150% of the principal, interest and
attorneys’ fees owing to ADAR, which confession of judgment shall only be
effective against PUGET in the event of its failure to comply with its
obligations under this Agreement.




 Section 2.

Settlement Payments and Delivery of Shares of Stock  




In consideration of ADAR’s agreement to dismiss the Civil Action with prejudice,
 PUGET shall, no later than July 1, 2017, proceed to expand PUGET’S authorized
capital in compliance with the Court’s prior order by obtaining expeditiously
the requisite shareholder approval therefor so as to enable ADAR to convert
additional amounts of PUGET common stock at a maximum volume of Eighteen Percent
(18%) or, AT A MINIMUM, up to Two Thousand Dollars ($2,000.00) per day (the
“Maximum Conversion Rate”); in order to pay to ADAR the sum of Sixty Five
Thousand Dollars ($65,000.00) in principal and interest (the “Principal and
Interest”) and the sum of Fifty Three Thousand Dollars ($53,000.00) in
attorneys’ fees (the “Attorneys’ Fees”), for a total of  One Hundred Eighteen
Thousand Dollars ($118,000.00) (the “Settlement Amount”) for conversion under
the terms of the Note, and the Second Note described below; provided, however,
that PUGET may prepay (at any time before and/or during ADAR’s conversion of the
amounts due under the Note) any balance due on the Settlement Amount with an
additional payment of a Forty-Five Percent (45%)Premium on the outstanding
amount due of Principal and Interest at the time of such prepayment (with no
Premium on the Attorneys’ Fees). To that effect, the Puget parties shall
establish with Direct Transfer, or any other designated transfer agent upon
notice to ADAR, a reserve of shares of PUGET common stock for the benefit of
ADAR in an amount that would be sufficient to satisfy the amount of shares
required to be delivered  to satisfy the terms of the Note and the Second Note
(the “Special ADAR Share Reserve”).  The Principal and Interest remain subject
to the terms specified in the Note, the terms of which PUGET accepts and
reaffirms.  The Attorneys’ Fees may, however, as an alternative to the payment
by conversion be made via wire, or be made the subject of a further convertible
redeemable promissory note (the “Second Note”) to ADAR, under the same terms and
conditions specified in the Note, and shall be verified to PUGET by copies of
law firm statements and/or cancelled checks payable to Plaintiff in reference to
the Civil Action.  




Section 3.

Retraction of Previous SEC Filings




In addition to the PUGET obligations set forth in Section 2 herein, within 3
days of the execution of this agreement, the Puget Parties shall issue a
correction and retraction with the SEC of the Civil Threat Letter and other
offensive statements made against the Adar Parties in PUGET’s previous SEC
filings, in the form set forth in Exhibit A hereto. The Puget Parties
acknowledge that their obligations under the terms of this paragraph are a
material part of the Agreement, without which the Adar Parties would not have
entered into this Agreement, and the Parties acknowledge and recognize that the
retraction letter will only be to the benefit of the Recipient ADAR and the
above described beneficiaries, and may not inure to the benefit of any other
PUGET alleged creditor or third party.




Section 4.

Release of PUGET and Puget Parties




Upon the Puget Parties’ performance of each and every provision of this
Agreement and the Notes incorporated by reference herein,  ADAR  for itself and
for its officers, directors, agents, employees, attorneys, business units,





{00073695.6}

- 2 -




divisions, affiliates, direct or indirect parent corporations, subsidiaries,
predecessors in interest, administrators, successors and assigns (collectively,
the “ADAR Releasors”), shall remise, release and forever discharge PUGET, its
officers, directors, agents, employees, attorneys, business units, divisions,
affiliates, direct or indirect parent corporations, subsidiaries, predecessors
in interest, administrators, successors and assigns (collectively, the “Puget
Releasees”), of and from all debts, obligations, reckonings, promises,
covenants, agreements, contracts, endorsements, bonds, specialties,
controversies, suits, actions, causes of actions, trespasses, variances,
judgments, extents, executions, damages, claims or demands, in law or in equity,
known or unknown, which against PUGET and/or the Puget Releasees  the ADAR
Releasors ever had, now have or hereafter can, shall, or may have for whatsoever
from the beginning of the world to the date hereof concerning the Note, SPA, and
related agreements, other than their rights under this Agreement.




Section 5.

 Release of ADAR




In consideration of  ADAR’S execution of this Agreement, the PUGET Parties, for
themselves and for their officers, directors, agents, employees, attorneys,
business units, divisions, affiliates, direct or indirect parent corporations,
subsidiaries, predecessors in interest, administrators, agents, successors and
assigns (collectively, the “Puget Releasors”), hereby remise, release and
forever discharge, ADAR and its named beneficiaries, their officers, directors,
agents, employees, attorneys, business units, divisions, affiliates, direct or
indirect parent corporations, subsidiaries, predecessors in interest,
administrators, agents successors and assigns (collectively, the “ADAR
Releasees”) of and from all debts, obligations, reckonings, promises, covenants,
agreements, contracts, endorsements, bonds, specialties, controversies, suits,
actions, causes of actions, trespasses, variances, judgments, extents,
executions, damages, claims or demands, in law or in equity, known or unknown,
which against ADAR and/or the ADAR Releasees the Puget Releasors ever had, now
have or hereafter can, shall, or may have for whatsoever from the beginning of
the world to the date hereof concerning the Note, SPA, and related agreements or
actions, other than their rights under this Agreement.




Section 6.  

Unknown Facts.  

The Parties acknowledge that they may hereafter discover facts different from or
in addition to, those which they now know to be or believe to be true.

Section 7.  

Reasonable Acts.  

The Parties hereto covenant to perform such acts, including the execution and
delivery of all documents, which may be necessary or appropriate in order to
consummate and make fully effective the objectives of this Agreement.

Section 8.  

Non-disparagement.  

The Parties agree that they will not denigrate, disparage, slander or defame
each other or their agents, assigns, or attorneys, nor will they make any false,
 statements orally or in writing, concerning the other Party or their agents,
assigns, or attorneys.




Section 9.  

No Coercion or Duress.  

The Parties hereby represent and warrant that they are fully aware of the terms
set forth in this Agreement and have voluntarily, and without coercion or duress
of any kind, entered into this Agreement intending to be legally bound by its
terms.  The Parties hereto represent and declare that in executing this
Agreement, it is voluntary, they rely solely upon their own judgment, belief and
knowledge, and the advice or recommendations of their own independently chosen
counsel considering the nature, extent, duration of their rights and claims
hereunder.   




Section 10.  

Jurisdiction

This   Agreement   shall be   governed  by   and construed  in accordance  with
the  laws of the State of New  York  without  regard  to  principles of
conflicts  of  laws.  The Court shall retain jurisdiction to enforce the terms
of this Agreement.  However, in the event that the Court declines to exercise
jurisdiction under the terms of this Agreement, any  action  brought  by  either
 party  against   the   other   shall  be  bought  only  in the  state courts or
in the  federal  courts  located  in  the State and  County of New York.   The
parties to this Agreement hereby  irrevocably  waive  any  objection  to
jurisdiction and  venue  of  any action instituted hereunder and shall not
assert any defense  based on· lack of jurisdiction  or venue  or based  upon
forum  non-conveniens.




Section 11.

Costs and Attorneys’ Fees.

Except as otherwise noted herein, The Parties agree to bear their own costs and
attorneys’ fees in connection with the negotiation of this Agreement.




Section 12.  

Notice and Cure Period.  The Parties specifically acknowledge that they shall be
entitled to notice of default under the terms of this Agreement and that they
shall have a period of three (3) business days to cure any





{00073695.6}

- 3 -




alleged default in such notice before the notifying party may proceed to take
any action to enforce the terms and conditions of this Agreement..




Section 13.  

Neutral Construction of Agreement.  

This Agreement is the product of arm’s-length negotiations between the parties.
 Each of the parties agrees that neither party will claim that any ambiguity in
this Agreement shall be construed against the other party or against the drafter
of this Agreement.  




Section 14.  

Binding Effect.  This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective administrators, successors and
assigns (including without limitation, any receiver, conservator, rehabilitator,
liquidator, provisional liquidator, trustee or other statutory successor or
quasi-statutory successor).  Notwithstanding anything to the contrary in this
Agreement, in the event that any person or entity or successor who is described
as receiving a release under this Agreement brings any claim purportedly
released hereunder against any person or entity or successor described as
providing a release in this Agreement, the release given to the person or entity
bringing such claim shall immediately become null, void and of no effect.  




Section 15.  

Entire Agreement.  This Agreement may not be amended except by an instrument in
writing executed by the party against whom such amendment is to be enforced..




Section 16.  

Counterparts; Facsimiles.  This Agreement may be executed and delivered in
multiple counterparts, each of which, when so executed and delivered, shall
constitute an original, but such counterparts shall together constitute but one
and the same instrument.  A facsimile of an executed counterpart shall have the
same effect as the original executed counterpart.  




Section 17.  

Severability.  If any provision of this Agreement shall be determined by a court
of competent jurisdiction to be invalid, illegal, or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
of this Agreement shall not be affected or impaired thereby.  




Section 18.

Authority. Each person signing this Agreement represents and warrants that
he/she has been duly authorized and has the requisite authority to execute and
deliver this Agreement on behalf of such Party, to bind his or her respective
client or clients to the terms and conditions of this Agreement and to act with
respect to the rights and claims that are being altered or otherwise affected by
this Agreement.




Section 20.

Confidentiality.  Except to the extent disclosure hereof is required in PUGET’s
filings with the SEC, the Parties covenant and agree that it is AN ESSENTIAL
CONDITION OF THIS AGREEMENT that its contents, terms and provisions be
maintained confidential for a period of sixty days from execution , for which
reason  the Agreement shall be filed under seal with the US District Court in
which the Civil Action is pending for a period of sixty days from execution and
any beach of this confidentiality provision by any Party hereto without the
express prior written consent of the other Parties and/or an order of the Court
shall be subject to any and all available remedies in law and equity. After 60
days from execution of this Agreement, either party may request that the Court
so-order this agreement.







\




[THE REST OF THIS PAGE IS INTENTIONALLY LEFT BLANK]








{00073695.6}

- 4 -






IN WITNESS WHEREOF, the Parties have signed this Agreement as of

March ___, 2017. .













ADAR BAYS, LLC

Dated:

New York, New York

March____, 2017

________________________________

By:  




   







Dated:

New York, New York

March____, 2017

________________________________

























PUGET TECHNOLOGIES, INC.




Dated:

Denver, Colorado

March ____, 2017

_______________________________

By:  THOMASA. JASPERS




Dated:

Miami, Florida

March ____, 2017

_______________________________

HERMANN C. BURCKHARDT




Dated:

Denver, Colorado

March____, 2017

_______________________________

THOMAS A. JASPERS











{00073695.6}

- 5 -




EXHIBIT A




[ATTACH LETTER OF RETRACTION}

















{00073695.6}

- 6 -


